Citation Nr: 0411213	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  01-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 2000 
for the award of a 10 percent rating for chronic left knee strain.

2.  Entitlement to an effective date earlier than April 5, 2000 
for the award of a 10 percent rating for chronic lumbosacral 
strain.

3.  Entitlement to an increased rating for chronic left knee 
strain.

4.  Entitlement to an increased rating for chronic lumbosacral 
strain.

5.  Entitlement to service connection for a sleep disorder, to 
include as secondary to chronic left knee strain and chronic 
lumbosacral strain.

6.  Whether there is new and material evidence to reopen a 
previously denied claim of entitlement to service connection for a 
right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to June 
1993.  His service included service in the Southwest Asia theater 
of operations during the period of the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) at Muskogee, Oklahoma.

A personal hearing was held at the RO before the undersigned 
Veteran Law Judge in September 2003.  A personal hearing was held 
at the RO before a RO decision review officer in March 2003.  
Transcripts of both hearings are of record.

The record shows that in July 1999, the RO acknowledged that the 
veteran had asserted a claim of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  The RO should take appropriate action on 
this claim, which appears to be not yet adjudicated.

Following the decision herein, this appeal is REMANDED to the RO 
via the Appeals Management Center, in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  A December 1993 rating decision denied a claim of entitlement 
to service connection for a right knee disability.  The veteran 
did not file a notice of disagreement signifying his disagreement 
with the December 1993 denial of this claim.

2.  Evidence that has been added to the record since the December 
1993 rating decision is not cumulative or redundant, bears 
directly and substantially upon the issue of entitlement to 
service connection for a right knee disorder, and is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.


CONCLUSIONS OF LAW

1.  The denial of entitlement to service connection for a right 
knee disability in the December 1993 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence added to the record since the December 1993 rating 
decision is new and material evidence sufficient to reopen the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence

In a December 1993 rating decision, the RO denied a claim of 
entitlement to service connection for a right knee disorder.  The 
RO mailed the rating decision with a letter constituting notice 
thereof to the veteran and his representative in the same month.  

It has not been argued by the veteran or his representative that a 
notice of disagreement was filed, within the time allowed by law, 
to take issue with the December 1993 denial of service connection 
for a right knee disability.  

"A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result will constitute a Notice of 
Disagreement."  38 C.F.R. § 20.201 (2003).  To be timely, a notice 
of disagreement must be filed within one year from the date on 
which the agency of original jurisdiction mails notice of its 
determination to the claimant.  38 C.F.R. § 20.302(a) (2003).  

The Board finds that a timely notice of disagreement taking issue 
with the denial of service connection for a right knee disability 
in the December 1993 rating decision was not filed.

Because a timely notice of disagreement taking issue with the 
December 1993 denial of service connection for a right knee 
disability was not filed, the denial became final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.302(a).  

When the denial of a claim is final, the claim may not be reopened 
or allowed except as provided by law.  38 U.S.C.A. § 7105(c).  
However, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108.  

The veteran submitted a statement in August 1998 in which he 
requested service connection for a right knee disability.  The RO 
determined in a June 1999 rating decision that there was no new 
and material evidence warranting reopening of the previously 
denied claim.  The veteran filed a timely notice of disagreement 
with this decision in April 2000.  In August 2002, he submitted a 
statement in which he argued that he had a disability of the right 
knee that was secondary to his service-connected left knee 
disability.  The RO considered this contention in a December 2002 
rating decision without adjudicating the threshold question 
whether there was new and material evidence to reopen the claim.  
A statement of the case was issued in April 2003, and the veteran 
filed a timely substantive appeal the next month.

The claim of entitlement to service connection for a right knee 
disability is considered to be the same claim as that denied in 
December 1993 because it concerns the same alleged disability, 
although a new theory, secondary service connection, see 38 C.F.R. 
§ 3.310 (2003), has been introduced to support it.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997); cf. Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (claim based on a diagnosis of a new 
disorder represents a new claim).  Therefore, the claim cannot be 
readjudicated unless it first has been found to be supported by 
new and material evidence.  Ashford.

Because this question is jurisdictional, as it goes to the 
statutory jurisdiction of the Board to review the claim now, it 
must be decided by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1384 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). 

In this case, the Board finds that the claim is supported by new 
and material evidence and, therefore, must be reopened.  Id.

In determining whether new and material evidence has been 
submitted sufficient to reopen a claim under 38 U.S.C.A. § 5108, 
VA adjudicators review any evidence that has been added to the 
record since the last prior final disallowance of the claim on any 
basis.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
this case, the December 1993 rating decision represents the last 
prior final denial of the claim.

It first must be determined whether there is evidence that is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely redundant or cumulative 
of other evidence that was then of record.  Vargas-Gonzalez, 12 
Vet. App. at 327; 38 C.F.R. § 3.156(a) (2001).  If it is found 
that the record contains "new" evidence relevant to the claim, the 
question whether that evidence is "material" is considered.  

For purposes of the case at hand, "material evidence" means 
evidence that bears directly and substantially upon the specific 
matter under consideration and, by itself or in connection with 
the evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This standard applies to applications to reopen 
previously denied claims that are filed before August 28, 2001.  
The Board notes that in the regulations implementing the Veterans 
Claims Assistance Act of 2000 (the VCAA), see 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002), that were promulgated in 
August 2001, the definition of material evidence was revised to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and present 
the reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,629, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156 (2003)).  However, the revised definition of 
material evidence applies only to applications to reopen claims 
that are filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  Because the veteran's claim 
constituting an application to reopen was filed before that date, 
it is not subject to the revised definition of materiality.

For the limited purpose of assessing whether evidence is material, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  To be material, however, the 
evidence also must be competent on the particular issue to which 
it pertains.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing 
Grottveit v. Brown, 5 Vet. App. 91 (1993)).  When a proposition is 
medical in nature, such as one concerning medical nexus, etiology, 
or diagnosis, then evidence proceeding from a medical, rather than 
a lay, source is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).  

The December 1993 denial of service connection for a right knee 
disability was based on the lack of any service medical record 
suggesting that the veteran may have developed a right knee 
disability during service and the absence of a finding in the 
report of a September 1993 VA examination indicating that the 
veteran had such a disability currently. 

Introduced into the record of the claim in March 2004 was the 
report of a magnetic resonance imaging study (MRI) of the 
veteran's right knee that was performed at a VA medical facility 
in February 2004.  (The veteran's representative submitted this 
report directly to the Board with the veteran's waiver of initial 
RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c) 
(2001).)  This is evidence that was not of record at the time of 
the December 1993 decision and is not merely cumulative of 
evidence that was.  Therefore, it is "new" evidence.  38 C.F.R. § 
3.156(a).  

The MRI report states the following findings:  "[l]arge joint 
effusion"; "[m]aceration and complex tear of the posterior or of 
the medical meniscus with complex tear involving the lateral 
aspect of the medial meniscus"; "[s]ignificant osteoarthritis 
which appears chronic"; '[i]ntrasubstance or incomplete tear of 
the anterior cruciate ligament"; "[c]hronic osteoarthritis"; 
"[p]ossible old medial patellar retinaculum injury"; "[m]edial 
collateral ligament injury or tear."

This new evidence is competent, proceeding as it does from a 
physician, and is material to the service connection claim.  It is 
material because it supports the proposition that the veteran has 
a chronic disorder of the right knee, as he has claimed.  Service 
connection may be awarded when a veteran has a disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  In every case, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  The new evidence in this 
case, when taken as true for purposes of assessing the application 
to reopen, see Justus, 3 Vet. App. at 513, is probative of one 
such fact, current disability.  

This is evidence that would have to be considered in any fair 
assessment of the merits of claim.  38 C.F.R. § 3.156(a).  
Therefore, the Board finds that new and material evidence has been 
submitted in this case.  Accordingly, the claim of entitlement to 
service connection for a right knee disability is reopened.  Id.

While certain provisions of the VCAA and its implementing 
regulations are relevant to the application to reopen in this 
case, it has not been necessary for the Board to assess whether 
those provisions have been satisfied, the application having been 
granted.


ORDER

On the basis of new and material evidence, the claim of 
entitlement to service connection for a right knee disorder is 
reopened.


REMAND

VCAA

The Veterans Claims Assistance Act of 2000 (the VCAA), enacted on 
November 9, 2000, heightened the duty that VA had under earlier 
law to provide notice and assistance with the development of 
evidence to claimants of VA benefits.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not assist 
in the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. No. 
106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of claims 
with new and material evidence, are effective from the date of the 
statute's enactment.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  Without 
providing any rights over and above those established in the VCAA, 
they define the requirements of the statute with additional 
specificity.  See 66 Fed. Reg. 45,629.

Each of the claims presented on this appeal is subject to the 
terms and requirements of the VCAA because it was pending before 
VA on and after the November 9, 2000 date of enactment of that 
law.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Chronic lumbosacral strain and chronic left knee strain:  ratings 
and effective dates

At the personal hearing held before the undersigned in September 
2003, the veteran and his representative contended that a timely 
and valid notice of disagreement had been filed taking issue with 
the noncompensable evaluations that were assigned for chronic 
lumbosacral strain and chronic left knee strain, respectively, in 
the December 1993 rating decision granting service connection for 
those disabilities.  Specifically, they argued that a statement by 
the veteran dated, and received by the RO, in March 1994 
represented such a notice of disagreement.  The same argument was 
made in papers submitted earlier in the history of the case.

Their argument is material to both the claims for increased rating 
of those disabilities and the claims for an effective date earlier 
than April 5, 2000 for the 10 percent ratings that were assigned 
to those disabilities later in a September 2000 rating decision.  

The effective date of a grant of service connection shall be the 
day after separation from service, if the claim is received within 
one year of the veteran's separation from service.  38 C.F.R. § 
3.400(b)(2)(i) (2003); see 38 U.S.C.A. § 5110(b)(1) (West 2002).  
In all other cases, the effective date of a grant of service 
connection shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400; see 38 
U.S.C.A. § 5110(a).

The effective date of the grant of service connection for the back 
and left knee disabilities and of the noncompensable evaluations 
assigned with those grants in the December 1993 rating decision, 
June 27, 1993, represented the day after the veteran was separated 
from service.

The effective date of the 10 percent evaluations assigned for the 
back and left knee disabilities in the September 2000 rating 
decision, April 5, 2000, represented the date of receipt of a 
request from the veteran for increased ratings of those 
disabilities.

In general, except as otherwise provided, the effective date of an 
evaluation and award based on a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2003); see 38 U.S.C.A. § 
5110(a) (West 2002).  The effective date of an award of increased 
disability compensation shall be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2); see 38 U.S.C.A. § 5110(b)(2).  

If the veteran filed a valid and timely notice of disagreement 
taking issue with the noncompensable evaluations of his back and 
left knee disabilities, respectively, assigned in the December 
1993 rating decision, then the issue of the propriety of these 
initial evaluations remained open and the 10 percent ratings that 
were assigned in September 2000 were assigned incident to a grant 
of service connection.  If that were the case, then under the 
principles articulated in Fenderson v. West, the 10 percent 
ratings of the back and left knee disabilities should have been 
assigned only after a review of all of the evidence concerning 
those disabilities that was dated from the June 27, 1993 effective 
date of service connection.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Furthermore, by those principles, different 
ratings could be assigned from effective dates after the service 
connection effective date if the evidence showed that the 
disability varied in severity, in what would be a "staged" rating.  
Id.  The effective dates of such ratings would depend only on the 
facts found and therefore, would not be limited by the date of 
receipt of a request from the claimant for a rating higher than 
that initially granted.  See Fenderson, 12 Vet. App. at 129-32.

In the December 2000 statement of the case addressing the issue of 
entitlement to effective dates earlier than April 5, 2000 for the 
10 percent ratings assigned for the back and left knee 
disabilities, respectively, and in the September 2000 rating 
decision, the RO acknowledged the argument that a notice of 
disagreement had been filed in March 1994 contesting the 
noncompensable ratings assigned with the grant of service 
connection in the December 1993 rating decision.  However, the RO 
did not adjudicate the question whether the March 1994 statement 
of the veteran represented such a notice of disagreement, nor did 
it include in the December 2000 statement of the case the laws and 
regulations concerning notices of disagreement.  

Rather, the RO treated the 10 percent ratings of the back and left 
knee disabilities as ratings assigned with grants of increased 
rating claims, the effective date of which can be no earlier than 
one year before the veteran's statement requesting increased 
ratings was received.  See 38 C.F.R. § 3.400(o)(2).

While the RO may have been correct in concluding, as it appears to 
have done, that the veteran did not file a timely and valid notice 
of disagreement contesting the noncompensable evaluations assigned 
in the December 1993 rating decision with the grants of service 
connection for those disabilities, the RO should have provided 
reasons and bases for its conclusion in an adjudicative document 
to which the veteran and his representative could have responded.  

The question whether the veteran filed a timely and valid notice 
of disagreement contesting the noncompensable evaluations assigned 
in the December 1993 rating decision for his back and left knee 
disabilities, respectively, is one that the RO should adjudicate 
before it is considered by the Board.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993) (Board should not decide a question 
that had not been addressed by the RO if doing so would prejudice 
the due process rights of the claimant).

Therefore, the claims of entitlement to effective dates earlier 
than April 5, 2000, and to increased ratings, for chronic 
lumbosacral strain and chronic low back strain are remanded for 
adjudication of this question.  Whether effective dates earlier 
than April 5, 2000 are warranted for the 10 percent evaluations of 
these disabilities are issues that are inextricably intertwined 
with the outcome of the increased rating claims and specifically, 
whether those claims should be readjudicated in accordance with 
the principles articulated in Fenderson v. West.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, adjudication 
of the claims for an earlier effective date will be deferred.  See 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) (piecemeal 
litigation is an "undesirable specter" to be avoided).  

The Board notes that while the appeal of the evaluation assigned 
for chronic low back strain has been pending, VA revised the 
rating criteria for disabilities of the spine.  The new 
regulations are effective from September 26, 2003.  See 68 Fed. 
Reg. 51,454 (August 27, 2003).  The applicability of the revised 
rating criteria to the veteran's claim for an increased rating of 
chronic lumbosacral strain is likewise a question that should be 
adjudicated by the RO before it is considered by the Board.  
Bernard.  The veteran is entitled to have his back disability 
evaluated under the revised rating criteria if that evaluation 
would be favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Revised rating criteria cannot apply to a 
disability as manifested before the effective date of the change 
in the law.  Green v. Brown, 10 Vet. App. 111 I1997); 38 U.S.C.A. 
§ 5110(g) (West 2002).

On remand, the RO must ensure that appropriate notice is provided 
to the veteran and his representative concerning evidence that 
could substantiate the claims, including the question whether a 
timely and valid notice of disagreement was filed challenging the 
noncompensable evaluations of the back and left knee disabilities 
assigned in the December 1993 rating decision.  Under the VCAA, VA 
must give claimants certain notice concerning the evidence that is 
needed to substantiate their claims.  The notice furnished by VA 
must inform the claimant, and the claimant's representative, if 
any, of any information and of any medical and lay evidence that 
VA determines is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  The notice must be furnished upon 
receipt of a complete or substantially complete application.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must 
explain which evidence the claimant is finally responsible for 
obtaining and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  The notice 
must be furnished "before an initial unfavorable AOJ [agency of 
original jurisdiction] decision on the claim."  Pelegrini.  

The statute provides that the claimant has one year from the date 
the notice is sent in which to submit information or evidence that 
VA has identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation states that if a claimant has not responded to a notice 
requesting information or evidence within 30 days of the date of 
the notice, VA may decide the claim prior to the expiration of the 
one-year period on the basis of the evidence of record but must 
readjudicate the claim if the claimant later provides the 
information or evidence within the one-year period.  38 C.F.R. § 
3.159(b)(1).  A recent amendment of section 5103 provides that VA 
may make a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), as 
amended by Veterans Benefits Act of 2003, P.L. 108-183, Section 
701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103).  This amendment is by its terms retroactive to the 
November 9, 2000 date of enactment of the VCAA.  38 U.S.C.A. § 
5103(b), as amended by Veterans Benefits Act of 2003, P.L. 108-
183, Section 701(c), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  

In addition, the Board has identified certain evidence development 
that should be undertaken on remand of these claims.

Medical evaluations on file do not establish the nature of the 
veteran's left knee disability and specifically, whether it 
involves both arthritis and instability of the knee.  VA 
examinations performed by a fee-basis provider in May 2002 and 
March 2003, respectively, resulted in reports that disagreed about 
whether the veteran has arthritis of the left knee.  In the May 
2002 examination report, a diagnosis of left knee arthritis was 
stated.  In the March 2003 examination report, a diagnosis of 
"equivocal" x-ray findings of minor medial joint space narrowing 
was stated.  Moreover, although the veteran testified at the 
September 2003 personal hearing before the undersigned, and has 
stated elsewhere, that his left knee feels unstable and has given 
way (two or three times a week, he stated at the hearing), no 
medical evaluation on file resolves the question whether the left 
knee is impaired in such a way as to make it unstable.  

The criteria applied to the rating of the left knee disability can 
depend in specific ways on resolution of the medical questions 
whether the veteran has arthritis and instability of that knee.  
Separate evaluations are available for instability and arthritis 
of a knee.  Ratings of arthritis, when established by x-rays, 
proceed under Diagnostic Code 5003 or 5010, which in turn requires 
that arthritis be rated on limitation of motion.  For separate 
evaluations for instability and arthritis of the knee to be 
granted, there must be compensable limitation of motion of the 
knee.  Compensable limitation of the knee is defined under the 
diagnostic codes, 5260 and 5261, concerned with limitation of 
motion of the leg.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 
(1998); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2003).  However, if a knee is shown by x-rays to have arthritis, 
a compensable evaluation may be assigned for painful motion of 
that knee even if there is no actual limitation of motion that is 
recognized as compensable under those diagnostic codes.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2003); Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 
(2003).

The medical evaluations of the veteran's left knee that are now on 
file do not, individually or collectively, contain findings that 
permit a complete evaluation of the left knee disability under 
pertinent rating provisions and principles.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Under the VCAA, VA has a 
duty to secure a medical examination or opinion if one is 
necessary to decide a claim for benefits.  38 U.S.C.A. § 
5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Therefore, a new VA 
examination of the veteran's left knee must be obtained on remand.

On remand of the claims, the RO also should ensure that 
appropriate efforts have been made to secure all medical records 
needed to adjudicate the claims.  This determination may depend on 
whether the RO decides that the claims for increased evaluations 
of the back and left knee disabilities, respectively, should be 
readjudicated under the principles articulated in Fenderson v. 
West.  The Board notes that a full set of VA medical records for 
the veteran covering the entire period extending from June 27, 
1993 is not on file, only VA medical records covering the period 
July 1998 to January 2003 and some VA medical records dated in 
1994 and 1995.  Should other VA medical records appear to be 
relevant to the claims, they must be added to the claims file.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in the possession of VA and therefore constructively included 
in the record of a claim to which they are relevant).  Likewise, 
in a July 1995 statement, the veteran reported that he was 
rejected for a job in Mobile [Alabama] because a physical 
examination that he had to take showed that his back was not 
strong enough for him to perform the work.  It appears that 
efforts have not been made to obtain the report of such a physical 
examination.  

Under the VCAA, VA has a duty to make reasonable efforts to obtain 
records pertinent to the claim, and if the records could not be 
secured, to so notify the claimant.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(1)-(3).  When records needed to decide a claim 
for VA benefits are in the custody of a federal department or 
agency, VA must continue to try to obtain them until it has been 
successful unless it is reasonably certain that they do not exist 
or that further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  The reasonable efforts 
to obtain relevant records that are not in the custody of a 
federal department or agency that VA is required to make will 
generally consist of an initial request for the records, and, if 
they are not received, at least one follow-up request, unless 
there are circumstances either warranting an additional request to 
a newly identified custodian or indicating that a follow-up 
request initially would be futile.  38 C.F.R. § 3.159(c)(1).  

The VCAA provides that the duty to obtain records applies when the 
claimant, after being requested to do so by VA, "adequately 
identifies [such records] to the Secretary and authorizes the 
Secretary to obtain" them.  38 U.S.C.A. § 5103A(b).

Under the VCAA, VA must give appropriate notice to the claimant if 
it is unable to obtain the records.  38 C.F.R. § 3.159(e).  

Right knee disability and a sleep disorder:  service connection

The claims file reflects that the veteran has offered alternative 
theories about why his right knee disability and a sleep disorder 
are each attributable to his service.  VA's duty to assist a 
claimant with the development of evidence extends to all 
reasonable theories of a claim.  See Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000).  To be properly considered, the claim 
of entitlement to service connection for a sleep disorder and the 
reopened claim of entitlement to service connection for a right 
knee disability each require a medical opinion addressing the 
question whether during and/or after service, a disability was 
brought about by, or, in the alternative, aggravated by, any or 
all of the veteran's service-connected disorders.  See 38 C.F.R. 
§§ 3.303, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In addition, because it appears that the veteran served in the 
Southwest Asia theater of operations during the period of the 
Persian Gulf War, a medical opinion is needed about whether his 
alleged sleep disorder represents a chronic disability resulting 
from an undiagnosed illness incurred during such service.  A 
"Persian Gulf War veteran" (i.e., one who served on active duty in 
the military, naval, or air service in the Southwest Asia theater 
of operations "during the Persian Gulf War") who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness (i.e., one that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis) either for the first time during the 
Persian Gulf War service or to a degree of 10 percent or more not 
later than December 31, 2006 is presumed entitled to service 
connection and compensation for that undiagnosed illness.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a) (2003).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a).  
"Chronic" disabilities include disabilities that have existed six 
months or more and disabilities that exhibit intermittent periods 
of improvement and worsening over a six-month period."  Id.  

If these criteria are satisfied, then service connection will be 
granted for disability attributable to undiagnosed illness unless 
(i) there is affirmative evidence that the undiagnosed illness was 
not incurred during the Gulf War service, or (ii) there is 
affirmative evidence that the undiagnosed illness was caused by a 
supervening event or condition that occurred between the veteran's 
most recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf war and the onset of 
the illness, or (iii) there is affirmative evidence that the 
undiagnosed illness is the result of the veteran's own misconduct, 
including the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a).  

Signs and symptoms which may be manifestations of undiagnosed 
illness caused by Persian Gulf War service include sleep 
disturbances.  38 U.S.C.A. § 1117(g)(9); 38 C.F.R. § 3.317(b)(9).  

Under the VCAA, an examination or opinion is considered to be 
necessary to decide a service connection claim, and VA therefore 
has a duty to secure one, if the lay and medical evidence of 
record includes competent evidence that the claimant has a current 
disability of persistent and recurring symptoms of disability, 
indicates that the disability or symptoms may be associated with 
the veteran's service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

VA medical records on file show that the veteran has been treated 
currently for a sleep disorder.  For example, an August 1998 
outpatient treatment report reflects that he reported having poor 
sleep and was prescribed medication for this problem.  At the 
September 2003 personal hearing before the undersigned, the 
veteran averred that he still contends with problems sleeping and 
suggested that these problems were caused by pain engendered by 
his left knee and low back disabilities.  No VA examination has 
been performed to assess whether the veteran has a sleep disorder 
that is service related, either because caused (or aggravated) by 
the pain that he feels from his service-connected disabilities of 
the back and left knee or because otherwise caused by an injury or 
disease incurred during service.  Therefore, the claim will be 
remanded so that the veteran may be given a VA medical examination 
that addresses whether the veteran has a sleep disorder, and if 
so, whether its etiology is service related.

The VA examination that was performed for VA by a fee-basis 
provider in March 2003 had as one of its purposes to ascertain 
whether the veteran had a disability of the right knee that was 
secondary to his service-connected left knee disability.  The 
"diagnosis" concerning the right knee that was stated in the 
examination report was:  "No diagnosis as there is no pathology to 
render a diagnosis."  Commentary accompanying this conclusion 
observed:  "There are no clinical significant abnormalities noted 
on the right knee examination.  Thus, on clinical evaluation there 
is no correlation of the left knee to any significant positive 
findings on the right knee, since the right knee did not 
demonstrate any significant clinical abnormalities on today's 
clinic evaluation."  Thus, the March 2003 VA examination neither 
identified a right knee disability nor, perforce, resulted in an 
opinion as to whether the veteran had developed a right knee 
disability in consequence of his service-connected left knee 
disability.  However, the February 2004 VA MRI findings, discussed 
in the decision above, show that the veteran has definite and 
extensive right knee pathology.  The March 2003 VA examination is 
thus an inadequate basis upon which to resolve the claim.  Rather, 
the claim will be remanded so that a new medical examination may 
be obtained, one which produces an opinion concerning whether 
current right knee pathology is service related, either because 
caused (or aggravated) by the service-connected left knee 
disability or because incurred during service.

At the September 2003 personal hearing before the undersigned, the 
veteran referred to VA medical treatment that he had received for 
both a sleep disorder and a right knee disorder.  It appears from 
his accounts that the claims file does not contain VA medical 
records for all of the years in which he received treatment.  On 
remand, the RO must ensure that a full set of VA medical records 
dated from a period beginning immediately after the veteran's 
separation from service to the present have been associated with 
the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

All VA examinations that are obtained on remand of this appeal 
should be performed only after the RO has made all appropriate 
efforts to associate with the claims file all outstanding VA and 
private medical records pertinent to the claims.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required by the VCAA and its 
implementing regulations, in addition to that requested below, and 
appearing to be necessary in this case has been completed.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

2.  Provide the veteran with notice concerning the kind of 
evidence, and any information, that VA has determined is necessary 
to substantiate his contention that he filed a valid and timely 
notice of disagreement taking issue with the evaluations assigned 
for chronic lumbosacral strain and chronic left knee strain with 
the December 1993 rating decision granting service connection for 
those disabilities and also concerning the kind of evidence, and 
any information, that VA has determined is necessary to 
substantiate entitlement to an increased evaluation of his back 
disability under the revised regulations for rating disabilities 
of the spine that are effective from September 26, 2003.

The notice must indicate which evidence the veteran is finally 
responsible for obtaining and which evidence VA will attempt to 
obtain on his behalf and must meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b) (2002).  Quartuccio.  The notice must ask the veteran 
to submit all evidence in his possession that is pertinent to his 
claims.  

Send a copy of the notice to the veteran's representative.  Allow 
the veteran and his representative appropriate time in which to 
respond.

3.  Make efforts to obtain all records identified by the veteran 
in response to the notice requested in Paragraph 2 that are 
pertinent to any claim.

Also, make efforts to obtain all treatment records for the veteran 
dated from the time immediately after his separation from service 
through the present from the VA Medical Center in Oklahoma City 
and the VA outpatient clinic in Lawton, Oklahoma.

Also, if determined to be pertinent to any claim, make efforts to 
obtain the report of the medical evaluation that the veteran 
alleges he had in order to qualify physically for a job in Mobile 
[Alabama], provided that he furnishes sufficient information for a 
request for those records.

Document in the claims file the actions taken to secure this 
evidence and provide appropriate notice to the veteran and his 
representative regarding records identified by him that could not 
be obtained.  

4.  Provide the veteran and his representative with a supplemental 
statement of the case concerning the issue whether there is a 
timely filed and valid notice of disagreement contesting the 
noncompensable evaluations assigned for the veteran's back and 
left knee disabilities in the December 1993 rating decision 
granting service connection for those disabilities.  Include in 
the supplemental statement of the case citation to, and a 
discussion of, all pertinent statutes and regulations.  Allow the 
veteran and his representative appropriate time in which to 
respond

5.  Then, schedule the veteran for the VA examinations described 
below.  The claims file must be made available to each examiner 
and the examiner is requested to confirm that it was available for 
review.  All tests and studies thought necessary by the examiner 
should be performed.  

(A)  An orthopedic examination to 

(i)  identify the characteristics, and assess the severity, of the 
veteran's left knee disability.  The examiner should describe each 
characteristic of left knee disability identified during the 
examination.  The examination report should indicate

(a)  whether x-rays confirm the presence of arthritis 
(degenerative joint disease) of the left knee;

(b)  the ranges of motion, in degrees, of the left knee (flexion 
and extension of the leg), and the portion (in degrees), if any, 
of the motion that is executed with pain;  

(c)  the extent to which pain could significantly limit functional 
ability during flare-ups or when the left knee is used repeatedly 
over a period of time; and whether there is weakened movement, 
excess fatigability, or incoordination with use of the left knee;

(d)  whether the left knee disability involves instability and, if 
so, the extent thereof; whether it involves subluxation, and if 
so, the extent thereof; and whether in the opinion of the 
examiner, any instability and subluxation, respectively, but 
without considering arthritis, are "slight," "moderate," or 
"severe";  

(e)  if requested by the RO because deemed necessary to adjudicate 
the left knee evaluation, and to the extent that it is possible to 
determine, whether the characteristics of the left knee disability 
have varied since June 27, 1993 and if the finding is in the 
affirmative, explain when and how they have varied.

A full rationale for all opinions should be provided.

(ii)  to determine whether the veteran has a sleep disorder that 
is etiologically related to an injury or disease incurred during 
service or to one or more of the veteran's service-connected 
disabilities, including, as the veteran maintains, stress of his 
right knee resulting from favoring his service-connected disabled 
left knee.

The examiner should report all disorders of the right knee found 
during the examination.  Then, the examiner should provide an 
opinion as to whether it is at least as likely as not (50 percent 
likelihood or greater) that the current right knee disorder is the 
result of injury or disease that the veteran incurred during 
service or is secondary to his service-connected left knee 
disability and/or his service-connected back disability, or has 
been aggravated by any or all of those conditions.  

A full rationale for all opinions should be provided.

(B)  An appropriate examination to determine whether the veteran 
has a sleep disorder that is etiologically related to an injury or 
disease incurred during service or to one or more of the veteran's 
service-connected disabilities, including, as the veteran 
maintains, pain from his chronic back and left knee disabilities.

The examiner should report all sleep disorders found during the 
examination.  Then, the examiner should provide an opinion as to 
whether it is at least as likely as not (50 percent likelihood or 
greater) that any current sleep disorder is the result of injury 
or disease that the veteran incurred during service or is 
secondary to his service-connected back disability and/or his 
service-connected disability of the left knee, or has been 
aggravated by any or all of those conditions.  

In the alternative, if the examiner concludes in either case that 
by history, physical examination, and laboratory tests, the sleep 
disorder reported by the veteran is not attributable to a known 
clinical diagnosis (i.e., is attributable to an "undiagnosed 
illness"), the examiner should provide an opinion as to (a) 
whether there are verifiable signs and symptoms of a chronic sleep 
disorder disability (one lasting 6 months or more or one 
exhibiting intermittent periods of improvement or worsening over a 
6-month period), (b) whether it appears that the undiagnosed 
illness manifested by sleep disturbances  was not incurred during 
or as a result of Persian Gulf War service.

A full rationale for all opinions should be provided.

6.  After performing all other development appearing to be 
necessary in this case, readjudicate the claims of entitlement to 
an increased rating for chronic lumbosacral strain and chronic 
left knee strain, respectively.  The appropriateness of "staged" 
ratings should be considered if the RO has determined that the 
evaluations are subject to the principles articulated in Fenderson 
v. West.  

In addition, after readjudicating the evaluations of those 
disabilities, readjudicate the claims of entitlement to effective 
dates earlier than April 5, 2000 for the 10 percent ratings 
assigned to each of those disabilities.  

In addition, readjudicate the claims of entitlement to service 
connection for a sleep disorder and a right knee disability.  
Consider all laws and regulations, and each ground of entitlement, 
relevant to each claim.  

If a benefit sought on appeal is not granted in full, provide the 
veteran and his representative with a supplemental statement of 
the case.  Include in the supplemental statement of the case 
citation to, and a discussion of, all statutory and regulatory 
provisions concerning the grounds of entitlement considered.  
Allow the veteran and his representative appropriate time in which 
to respond.

Then, if appellate review is required, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



